 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    SUDHEER RAO MOTURI,

 9                               Petitioner,                CASE NO. C19-2023-RSM-BAT

10            v.                                            ORDER DENYING MOTION TO
                                                            APPOINT COUNSEL
11    ICE FIELD OFFICE DIRECTOR,

12                               Respondent.

13           Sudheer Moturi moves for the appointment of counsel. The Court may appoint counsel

14   to financially eligible habeas petitioners when the interests of justice so require. 18 U.S.C. §

15   3006(a)(2)(B). Having reviewed the record, the Court concludes that the interests of justice do

16   not require the appointment of counsel in this case. Mr. Moturi’s motion, Dkt. 10, is DENIED.

17           The Court directs the Clerk to RE-NOTE the Government’s motion to dismiss, Dkt. 9, for

18   March 27, 2020. Mr. Moturi must file any opposition brief by March 23, 2020. The

19   Government may file a reply by the noting date. The Clerk is directed to send copies of this

20   order to the parties.

21           DATED this 3rd day of March, 2020.

22

23
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge


     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 1
